Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to the previous 103 rejection of claim 1 under modified Pillot have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the retention members which does not appear to be taught by modified Pillot.  The previous 103 rejection of claim 1 under modified Pillot has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to the previous nonstatutory double patenting rejection of claims 1-4, 7-8, 10-12 in view of patent 10801157 have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the retention members to obviate the nonstatutory double patenting rejection.  The previous nonstatutory double patenting rejection of claims 1-4, 7-8, 10-12 has been withdrawn. 

Examiner’s Comment
Examiner considers one of ordinary skill in the art would find it reasonable that Applicant’s originally-filed disclosure supports the amendment pertaining to the retention members (see Applicant’s Figures 5-6, channel 21, structure 26, crown 31a, appendices 32, slots 33.  refer to projections on channel 21.  [0029]).  Examiner however, notes that Applicant’s original written description assigned the slots 33 to receive appendices 32 of the crown 31a, which would place crown 31a into connection/coupling engagement with structure 26.  If Examiner is expected to attribute the slots 33 for coupling with the retention members/projections of channel 21 (which would appear to contradict the written description’s [0029]), then Applicant’s disclosure must account for how/what the appendices 32 would be engaging.  Examiner does not consider the connection of crown 31a to structure 26 to be sufficiently accounted for if Examiner were to accept the amendment pertaining to the retention members.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 21-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “the crown configured to connect to the cage-like structure” on line 12.  Applicant had amended claim 1 to recite retention members are received by the crown, which would infer that the slots of the crown are receiving the retention members (see Applicant’s Figures 5-6, channel 21, structure 26, crown 31a, appendices 32, slots 33.  refer to projections around collar/rim of channel 21 as retention members).  Examiner however, notes that Applicant’s disclosure and dependent claims 11-12 initially assigned the coupling of the crown to the cage-like structure via appendices (see Applicant’s [0029].  refer to claims 11-12), which appears to create a discrepancy as to whether the slots 33 are receiving the retention members or the appendices 32 of the crown.  Assuming arguendo that the slots 33 are assigned to the retention members of the channel, which would require Examiner dismissing [0029] of the written description, Examiner considers there would not be sufficient guidance on what the appendices 32 would be engaging/coupling with.  
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as the Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of the direction on the coupling arrangement/engagement between the structure 26 with the channel 21 and/or crown 31a due to the lack of clarity on the usage of appendices 32 and slots 33. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718